Citation Nr: 1701462	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  06-34 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to service-connected bilateral compartment syndrome.  

2.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from February 1989 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the Board previously remanded these claims in February 2011.  In November 2012 the Board denied the Veteran's claims.  In April 2014 these claims were subject to a Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court) which vacated the Board decision and remanded the issues back to the Board.  The Board remanded the case again in January 2016 to comply with the Court's remand directives.  The case has now returned to the Board for review.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's neuropathy of the lower extremities is proximately due to his service-connected bilateral compartment syndrome.  

2.  The probative, competent evidence is against a finding that the Veteran's neuropathy of the left upper extremity is caused or aggravated by his active duty service or service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 

2.  The criteria for entitlement to service connection for neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 

3.  The criteria for entitlement to service connection for neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in February 2006 and February 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective notice was provided to the Veteran on how to substantiate his claims as requested and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis 

Neuropathy of the lower extremities

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Given the favorable nature of the Board's decision on a secondary basis, the Board will not address the theory of direct service connection.

The Veteran has asserted through counsel that his lower extremity peripheral neuropathy is caused by his service-connected bilateral compartment syndrome.  He reported having swelling and pain in his legs after running, and he asserted during a VA examination that he had weekly flare ups and fatigability due to his lower extremity disability.  

As it pertains to a current disability, the Veteran has been diagnosed with L4 and L5 radiculopathy and meralgia paresthetica of the bilateral lower extremities during the appeal period.  Therefore, the Board finds that there is a current disability for service connection purposes.

With respect to whether the Veteran's lower extremity neuropathy disability was caused or aggravated by a service-connected disability, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

A March 2006 EMG/NCS report shows findings consistent with meralgia paresthetica, bilateral (moderate on the right and severe on the left); L4 radiculopathy, and L5 radiculopathy.  At the time, the Veteran complained of longstanding back and lower extremity pain, numbness, and weakness.  

In May 2007 the Veteran first underwent VA examination in connection with his claim.  At the time the Veteran reported having pressure in the lower extremities, greater on the left.  He also reported numbness in the left great toe and foot, and numbness of the thighs.  Left thigh numbness reportedly began 10 years previously and right thigh numbness 2 years previously.  It was noted that the Veteran had herniated nucleus pulposus at L4 L5 with radiculopathy and also a diagnosis of bilateral meralgia paraesthetica in March 2006.  After examination, the diagnoses were (1) bilateral lower leg exercise-induced compartment syndrome, status post fasciotomy (1991), with recurrence of compartment syndrome; (2) bilateral meralgia paresthetica not related to bilateral lower leg compartment syndrome (this is more related to prominence of his abdomen, the veteran has morbid obesity); (3) no peripheral neuropathy found clinically or by EMG or MCV; (4) L5 radiculopathy, causing numbness of the dorsomedial aspect of the left foot and left great toe (The left L5 radiculopathy has its origin at the lumbar spine, degenerative disk disease of L4-L5; therefore, it is of lumbar origin, and it is not related to compartment syndrome).  

Two years later in May 2009 the Veteran again underwent VA examination in connection with his claim, and at the time the Veteran asserted that he had numbness and tingling into the left foot as well as pressure in the left leg when sitting or standing too long or when walking more than a quarter of a mile.  The symptoms were of much less intensity in the right lower extremity.  After a physical examination, the Veteran was diagnosed with (1) bilateral compartment syndrome -exercise induced, lower extremities; and, (2) L5 radiculopathy of the left lower extremity.  The VA examiner opined that the radiculopathy was due to lumbar spine degenerative disc disease and not bilateral compartment syndrome.  

In March 2011 the Veteran underwent VA examination in connection with his claim.  He asserted that he had pain and paresthesias in both lower extremities that became worse after his fasciotomy surgery in 1991.  The VA examiner noted that EMG findings revealed, according to his chiropractic provider, that the lumbar disc pathology and also peripheral neuropathy are co-existent, and he was treated for compartment syndromes of both lower extremities.  The VA examiner diagnosed bilateral lower extremity anterior compartment syndrome and sensory neuropathy.  The VA examiner opined that for both lower extremities, the bilateral compartment syndrome with postoperative state on the left lower extremity with continued neuropathy was as likely related to the service-connected bilateral anterior compartment syndrome.  

In August 2012, based on a March 2011 nerve conduction study, a VA physician noted current neuropathy or radiculopathy diagnoses of (1) right upper extremity median neuropathy at the wrist, mixed; (2) no evidence for focal lower extremity neuropathy in either leg; (3) history of lower extremity compartment syndrome in service, status post anterior compartment fasciotomy left lower extremity.  

In September 2012, the same VA physician opined that the Veteran's meralgia paresthetica and L4 and L5 radiculopathy were separate and distinct disorders from bilateral compartment syndrome, and that it was unlikely (much less than 50 percent probability) that these conditions were caused or aggravated by the Veteran's service-connected bilateral compartment syndrome.  In making this opinion the VA examiner noted that there was no anatomic relation between the locations of the nerve compromise resulting in the meralgia paresthetica and the L4 and L5 radiculopathy, and that the Veteran's service-connected bilateral compartment syndrome was confined to the muscles of the calf and the contents of the fascial compartments of the calf containing them.  The physician further noted that the Veteran did not have EMG evidence to support a current diagnosis of left deep peroneal nerve neuropathy.  

In February 2015 the Veteran again underwent VA examination pursuant to the Board's remand directives.  At the time he was diagnosed with L4 and L5 radiculopathy with meralgia paresthetica of the bilateral lower extremities.  The Veteran reported bilateral leg numbness beginning in 1990 after a fasciotomy was performed.  On physical examination he was noted to have incomplete paralysis in the upper and lower extremities.  The VA examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities was at least as likely as not proximately due to or the result of the Veteran's service-connected disabilities to include bilateral compartment syndrome, postoperative, left lower leg.  The VA examiner reasoned that since his compartment syndrome and training exercises where he initially had symptoms, the Veteran's pain and numbness only worsened over time per the Veteran's lay statements and the electromyogram findings.  The Board notes that the VA examiner also found that the Veteran's lower extremity peripheral neuropathy was related to active duty service and provided a similar rationale.  

In an addendum opinion the examiner added that the Veteran's neuropathy generally was likely worsened by his service-connected bilateral compartment syndrome and/or right upper extremity disability as this could be a progression of neuropathy and is medically common.  The examiner further stated that there was no evidence on EMG of left deep peroneal nerve neuropathy.

In January 2016 the Veteran's file was reviewed by a VA examiner, and the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  The VA examiner opined that the Veteran's left deep peroneal nerve neuropathy was no longer present and resolved between 1991 and 2000.  This opinion was based on a showing of a normal left lower extremity on EMG in 2000 and subsequent EMGs which did not show this condition.  The examiner did find that the Veteran had bilateral meralgia paresthetica and left L4/L5 radiculopathy.  The VA examiner opined that none of the Veteran's current lower extremity neurologic diagnoses onset during service or were otherwise related to service.  The examiner reasoned that there were no complaints of, or treatment for, any of them during service; and the disabilities were not diagnosed until 2006, some 15 years after military service.   In the words of the examiner, "[t]here is simply no indication of any nexus linking them."  The VA examiner also opined that based on medical literature bilateral compartment syndrome and the right upper extremity disability are not causative or aggravating factors for any of the current lower extremity diagnoses.    

After reviewing the medical nexus opinions, the Board finds that there is no reason to afford more probative weight to one opinion or one set of opinions over the others.  All of the opinions were provided by medical professionals equally competent to render an opinion regarding whether the Veteran's lower extremity neuropathy was proximately caused by his service-connected bilateral compartment syndrome.  Moreover, all of the opinions reflected reasoned consideration of the evidence of record and included a sufficient explanation to the respective opinions.  Therefore, the medical nexus opinions, in this case, are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (stating VA is free to favor one medical opinion over another provided there is an adequate basis for doing so).  

Accordingly, resolving any doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran's bilateral lower extremity neuropathy is related to his service-connected bilateral compartment syndrome.  The Board notes that the Veteran was medically discharged from service because of his compartment syndrome, and that he has had ongoing treatment for pain and numbness in the lower extremities since service.  His physical examination findings show decreased sensation in the lower extremities and an altered gait.  The medical opinions vary on whether secondary service connection is warranted.  

The mandate to afford the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  Weighing the evidence, the Board finds the evidence is at least in relative equipoise to whether the Veteran's bilateral lower extremity neuropathy is causally related to his service-connected bilateral compartment syndrome and the benefit of the doubt must be given to the Veteran.  See 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of...all pertinent medical and lay evidence."); see 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  On this basis, service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected bilateral compartment syndrome, is granted.  

Service connection for L4/L5 radiculopathy is not warranted.  This disability is not shown during service.  In addition, the bulk of the medical evidence - including the May 2007, September 2012, and January 2016 opinions - is against a finding that this disability is related to service or was caused or aggravated by a service-connected disability.  It is particularly noteworthy that examiners in providing negative opinions have noted that the L4/L5 radiculopathy is of a lumbar origin.  The Veteran is not service-connected for a lumbar spine disability.  

Neuropathy of the left upper extremity

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  As noted, establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen, 7 Vet. App. 439.
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts through counsel that his left arm neuropathy disability is related to active duty service.  Alternatively, he has asserted that his left arm neuropathy is related to a service-connected disability.   

As it pertains to a current disability, the Veteran has been diagnosed with peripheral neuropathy of the left arm during the appeal period.  Therefore, the Board finds that there is a current disability for service connection purposes.

As it pertains to an in-service event, the treatment notes are silent for a left arm disability or relevant complaints in service.  The Board notes that the Veteran was medically discharged from service due to lower extremity pain and neuropathy, but that at the time he had no upper extremity neuropathy complaints.  The Veteran had an electromyogram in August 1991, but it only showed lower extremity neuropathy.  During the Veteran's Medical Evaluation Board proceedings the only injuries noted were the bilateral compartment syndrome and a fracture to the right hand. 

As it pertains to a nexus between the Veteran's left upper extremity neuropathy and his military service or service-connected disabilities, the majority of the evidence is adverse to his claim.

In May 2007 the Veteran first underwent VA examination in connection with his claims related to the upper extremities.  At the time the Veteran reported fracturing the right second metacarpal in 1990.  Over the past few years he began to develop right upper extremity numbness from the trapezius to the hand, tightness of the trapezius muscle and right shoulder, soreness of the right elbow and pain in his right wrist and hand.  While specifics regarding the left upper extremity were not noted, the examiner stated in a parenthetical that the Veteran claims he has similar symptoms on the left upper extremity and that both of his hands swell.  He was diagnosed with right cubital ulnar neuropathy, status post-cubital release; and left ulnar neuropathy.  The VA examiner opined that the Veteran's ulnar nerve condition was at the level of the elbow area status post-release at that level, therefore not related to the right second metacarpal fracture.  

In March 2011 the Veteran again underwent VA examination in connection with his claim.  The Veteran reported paresthesias of both upper extremities, for which he had ulnar nerve transposition in the right upper extremity without much relief of the paresthesias.  The VA examiner noted that EMG findings revealed, according to his chiropractic provider, that the lumbar disc pathology and also peripheral neuropathy are co-existent, and he was treated for compartment syndromes of both lower extremities.  The Veteran was diagnosed with bilateral ulnar nerve compression neuropathy in both upper extremities.  At the time the VA examiner opined that the bilateral upper extremity peripheral neuropathy, which is ulnar neuropathy, was not related to the fracture residuals of the second metacarpal fracture of the right hand as this is not the compression site.  The examiner explained that the paresthesias were in the ulnar nerve distribution and from the elbow down, and this was as likely related to a prior ulnar nerve compression, which was relieved on the right elbow in March 2000.  

In August 2012 a VA examiner reviewed the Veteran's file.  At the time the VA examiner opined that the Veteran's mixed right median neuropathy at the wrist was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, no opinion was provided as to the Veteran's left upper extremity disability.  

In February 2015 the Veteran again underwent VA examination pursuant to the Board's remand directives.  At the time he was diagnosed with peripheral neuropathy of the bilateral upper extremities with bilateral carpal tunnel median nerve entrapment.  The Veteran reported numbness and tingling in both hands.  On physical examination he was noted to have incomplete paralysis in the upper and lower extremities.  The VA examiner opined that the Veteran's peripheral neuropathy of the left upper extremity was at least as likely as not proximately due to or the result of the Veteran's service-connected disabilities to include bilateral compartment syndrome, postoperative, left lower leg.  The VA examiner reasoned that since his compartment syndrome and training exercises where he initially had symptoms, the Veteran's pain and numbness only worsened over time per the Veteran's lay statements and the electromyogram findings.  The Board notes that the VA examiner also found that the Veteran's left upper extremity peripheral neuropathy was related to active duty service and provided a similar rationale.  The examiner did not address aggravation of the left upper extremity disability.  The VA examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's fracture of the second metacarpal of the right hand or right upper extremity median neuropathy.  

In an addendum opinion the examiner added that the Veteran's neuropathy generally was likely worsened by his service-connected bilateral compartment syndrome and/or right upper extremity disability as this could be a progression of neuropathy and is medically common.

In January 2016 the Veteran's file was again reviewed by a VA examiner who found that it was less likely than not that the neuropathy of the left arm had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.  In making this determination the VA examiner noted that the Veteran's upper extremity peripheral neuropathy was not diagnosed in service or until 2014, many years after separation.  In addition, the examiner pointed out that there were no complaints of, or treatment for, that condition during service.  The VA examiner concluded there was no indication of any nexus linking the current left arm disability to service.  The VA examiner also concluded that it was less likely than not that any neuropathy of the left arm was caused or aggravated by the service-connected disability of bilateral compartment syndrome or right upper extremity disability.  In making this determination the VA examiner considered medical literature and noted that unilateral carpal tunnel syndrome and bilateral compartment syndrome were not known to be causative or aggravating factors in the development of contralateral carpal tunnel syndrome or ulnar neuropathy.

As discussed above, medical practitioners have come to opposite conclusions regarding the etiology of the left upper extremity neuropathy.  Regarding onset and relationship to service, the February 2015 examiner, who provided an opinion in favor of the claim, stated that the Veteran initially had symptoms since his compartment syndrome and training exercises, which subsequently worsened.  While that may be true of the lower extremities, this is not borne out by the evidence of record when considering the left upper extremity.  Service treatment records are silent for relevant upper extremity complaints and the Veteran himself noted at the May 2007 examination that his upper extremity problems began to develop over the past few years.  The Board interprets this statement as reflecting onset after the Veteran's separation from service in 1991.  As such, the medical and lay evidence is against a finding of in-service symptomatology.  As a result, the February 2015 opinion is afforded little probative weight regarding direct service connection.  In contrast, the January 2016 examiner correctly noted that there were no complaints of, or treatment for, that condition during service.  The adverse opinion was supported by an adequate rationale that is consistent with the other evidence of record.  As such, direct service connection is not warranted.  

Regarding secondary service connection, great weight is given to the May 2007, March 2011, and January 2016 VA opinions.  These opinions are given great weight because they are based on the Veteran's submitted medical findings and prior physical examination findings.  These opinions are also consistent with each other.  Importantly, the examiners agree that the compression site of a disability is important when determining causation and aggravation.  In this case, the Veteran is service-connected for lower extremity disabilities and a right upper extremity disability.  According to the examiners, compression at these sites would not cause or aggravate disability of the left upper extremity.  The Board finds this to be a compelling rationale.  Moreover, the January 2016 VA opinion cited to medical studies to support the findings.  Nieves-Rodriguez v. Peace, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed). 

Conversely, minimal weight is given to the February 2015 VA opinion.  The examiner appears to be under the mistaken impression that the upper extremity symptomatology began at the time the Veteran was diagnosed with lower extremity compartment syndrome.  As discussed above, the medical and lay evidence is against such a finding.  In addition, the examiner does not adequately explain how lower extremity neurological disorders can affect the left upper extremity, which as noted by the other VA examiners involves a wholly different compression site (the examiner opined against a relationship between the right upper extremity disability and the left upper extremity disability).  

The Board notes that the Veteran had no complaints of upper extremity numbness during service and he did not begin seeking treatment until many years after separation from service.  Moreover, he was diagnosed with bilateral compartment syndrome in service and he still did not begin seeking treatment for upper extremity numbness until many years later.  The medical evidence has not illustrated a link between the Veteran's compartment syndrome and his right medial neuropathy to his left upper extremity neuropathy.  As noted, the majority of the VA opinions were negative to the Veteran's claim.    

While the Veteran believes that his current left upper extremity neuropathy is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neuropathy are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left upper extremity neuropathy is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Of note, the Veteran himself stated that his symptoms began a few years before his 2007 examination.  Thus, the Veteran's own opinion regarding the etiology of his current left upper extremity neuropathy is not competent medical evidence in favor of the claim.  The Board finds the opinions of the May 2007, March 2011, and January 2016 VA examiners to be significantly more probative than the Veteran's lay assertions.

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is significantly against this claim.


ORDER

Entitlement to service connection for neuropathy of the left lower extremity is granted.

Entitlement to service connection for neuropathy of the right lower extremity is granted.

Entitlement to service connection for neuropathy of the left upper extremity is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


